Citation Nr: 1120617	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-32 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for left leg shin splints.

2.  Entitlement to a compensable disability rating for right leg shin splints.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from May 1996 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, which denied the appellant's request for compensable disability ratings for shin splints of the left and right leg.

The  issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by record via the submission by the appellant of his Social Security Administration disability claim and award, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that his service-connected shin splints of the right and left leg be assigned compensable disability ratings.  The record reflects that the appellant began his claim for increased benefits in September 2006.  Shortly thereafter, he underwent a VA joints examination.  A review of the examination report, dated in November 2006, notes the following:

Review of Medical Records:  No records available other than San Juan Veterans' Administration Hospital computer file, which was reviewed.

The doctor went on to examine the appellant and proffered findings produced by the appellant's two shin disabilities.  A further analysis of the information contained in the claims file reveals that while the examiner referenced a review of the appellant's VA treatment records, actual hard-copy duplicates of the computer files are not of record.  Because there is a lack of these records, the Board does not have the ability to review those records when it evaluates the appellant's claim now before it.  Since these records are missing and because they may have an impact on whether benefits may be granted to appellant, the Board concludes that the claim must once again be returned to the RO/AMC so that these records may be obtained and included in the claims file for review.  

It is also the decision of the Board that the issues must be returned to the RO/AMC for additional medical development prior to the Board's issuance of a decision on the merits of the appellant's claim.  More specifically, the appellant has submitted a doctor's statement written in April 2009 that insinuates that since the appellant was last evaluated by a VA doctor, his service-connected disabilities have become more severe.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board therefore finds that a comprehensive VA examination is necessary to address the current level of the appellant's shin splints of the right and left legs.  

Also, because the claim is being returned for additional development, copies of any available VA records subsequent to 2004 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board would also note that information in the claims file indicates that the appellant has received private medical treatment for unknown disabilities and disorders.  It is unclear whether any of these records contain information that may be relevant to the appellant's claim now before the Board.  Hence, the private and VA medical treatment records should be associated with the claims file prior to any further processing of the appellant's claim.

Thus, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant should be included in the claims file for review.

2.  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment received since January 2004 for the disabilities that are currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  The RO/AMC is hereby put on notice that the appellant has received treatment at the San Juan VA Medical Center, along with treatment via the Puerto Rico State Fund Workers Health System and a Doctor L. R. Lopez Ruyol of Carolina, Puerto Rico.  All records, including all computer and Virtual VA medical treatment records, obtained must be added to the claims file.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

3.  The RO/AMC shall review the appellant's Social Security Administration records that are contained in the claims file and provide translations of all documents that are written in Spanish.  The translated documents will then be included in the claims file.  These documents should be translated prior to scheduling the appellant for any physical examinations so that the examiner may have the benefit of reviewing those documents in English prior to the scheduled VA examination.  

4.  Only after all of the appellant's medical records have been obtained and included in the claims file, the RO/AMC shall afford the appellant an appropriate VA examination by an examiner, who, if possible, has not previously examined him, and the examiner should comment on the severity of the shin splints of the right and left legs.  The claims file must be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.

A comprehensive clinical history should be obtained.  The examination report must include discussions of the appellant's documented medical history and assertions.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected right and left leg shin splints.

For each disability, the examiner must specifically comment on the manifestations and symptoms produced by the condition.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  It is also requested that the examiner express an opinion as to whether any complaints of pain or restrictions of movement are overlapped with symptoms and manifestations produced by any other of the appellant's disabilities.

The examiner is also asked to comment on the impact of the claimed increase in severity of the appellant's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  If the claim is to be returned to the Board for appellate review, the VAMC should ensure that all of the documents contained in the claims file have been translated from Spanish to English.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



